Case 1:20-mj-O5086-MJR Document1 Filed 04/23/20 Page 1 of 9

AO 91 (Rev. 02/09) Criminal Complaint

 

United States District Court,
for the Le oe SBN

. (S/
Western District of New York | ( APR 23%

\ Ve f Wo]
le t ae wi
Sa VE< = OC”

United States of America ~SSERN pis RICE =

= Case No. 20-mj- JOB lo
Joseph Bella

 

Defendant

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Count 1
On or about April 23, 2020, in the Western District of New York, the defendant JOSEPH BELLA, did
knowingly, willfully, and unlawfully possess with intent to distribute, cocaine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1).

Count 2
On or about April 23, 2020, in the Western District of New York, the defendant, JOSEPH BELLA, did
knowingly, intentionally and unlawfully use and maintain a place, that is, the premises at 224 Summer Street, Buffalo,
New York, for the purpose of manufacturing, distributing and using cocaine, a schedule II controlled substance, and
marijuana, tetrahydrocannabinol (THC), psilocybin, and MDMA, Schedule I controlled substances.

All in violation of Title 21, United States Code, Section 856(a)(1).

Count 3
On or about April 23, 2020, in the Western District of New York, the defendant, JOSEPH BELLA, in
furtherance of drug trafficking crimes for which he may be prosecuted in a court of the United States, that is, violations
of Title 21, United States Code, Sections 856(a)(1), committed in the manner set forth in Counts 1 and 2, the
allegations of which are incorporated herein by reference, did knowingly and unlawfully possess a firearm.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i).
Count 4
On or about April 23, 2020, in the Western District of New York, the defendant, JOSEPH BELLA, knowing
that he had previously been convicted on or about April 11, 2011, in the Circuit Court of the Fifth Judicial Circuit in

and for Lake County, Florida Felony Division, of crimes punishable by imprisonment for a term exceeding one year,
unlawfully did knowingly possess, in an affecting commerce, a firearm and ammunition, namely:
Case 1:20-mj-O5086-MJR Document 1 Filed 04/23/20 Page 2 of 9

a. One Topper Model 88, 12-gauge shotgun manufactured by Harrington & Richardson, Inc

Gardner, Massachusetts, with serial number AU519161; and

b. numerous Tul Ammo .223 Remington rounds.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Count 5

On or about April 23, 2020, in the Western District of New York, the defendant, JOSEPH BELLA, then
being an unlawful user of a controlled substance as defined in Title 21, United States Code, Section 802, that is

marijuana and THC, a Schedule | controlled substances, unlawfully did knowingly possess, in and affecting
commerce, a firearm and ammunition, namely:

c. One Topper Model 88, 12-gauge shotgun manufactured by Harrington & Richardson, Inc

Gardner, Massachusetts, with serial number AU519161; and

d. numerous Tul Ammo .223 Remington rounds.

All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

This Criminal Complaint is based on these facts:

' “}
& Continued on the attached sheet. /

Ps

a if a

?
we 5 ;
AAAS | sw -
A —Ft dt ae | -
—_ \ é ! 4 a ‘

Complainant's signature

CURTIS RYAN
SPECIAL AGENT

HOMELAND SECURITY INVESTIGATIONS

Printed name and title
Sworn to and signed before me telephonically.

Date: _April 2-3, 2020 Nieto 4. Vea

/ Judge's signature

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 
Case 1:20-mj-O5086-MJR Document 1 Filed 04/23/20 Page 3 of 9

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

STATE OF NEW YORK. )
COUNTY OF ERIE ) SS:
CITY OF BUFFALO }

I, CURTIS E. RYAN, being duly sworn, depose and state:

1. I am a Special Agent of Homeland Security Investigations (“HSI”), U.S.
Immigration and Customs Enforcement, Department of Homeland Security, and have been
so employed since February 2012. I am currently assigned to the HSI Buffalo, New York
Border Enforcement Security Taskforce (“BEST”). Asa Special Agent, I am a federal law
enforcement officer within the meaning of Section 2510(7) of Title 18, United States Code,
that is, an officer of the United States who is empowered by law to conduct investigations of,
and to make arrests for, offenses enumerated in Title 21, United States Code, Sections 841, et

SEq.

2. During my law enforcement career, I have patticipated in investigations
targeting the smuggling, trafficking, and distribution of controlled substances. As part of my
employment with HSI, I successfully completed the Federal Law Enforcement Training
Center Criminal Investigator Training Program and US. Immigration and Customs
Enforcement Special Agent Training, both of which included intensive instruction on drug
enforcement, including application for and execution of, search and arrest warrants, as well
as application for criminal complaints, and other legal process. I am familiar with how

controlled substances are obtained, diluted, packaged, distributed, sold, and used within the
Case 1:20-mj-O5086-MJR Document1 Filed 04/23/20 Page 4 of 9

framework of drug smuggling and how drug smugglers use other persons and/or their
personal property to facilitate their illegal activities. Based on this experience, I am also
familiar with language and terminology used by individuals involved in use and distribution
of controlled substances, including cocaine, marijuana, and various other controlled
substances. | have also investigated the illegal export of firearms and am familiar with the
laws regarding their lawful possession. I previously worked as a Special Agent in the
Department of Defense and the Department of Justice. I have been employed as a Special

Agent since 1999.

3. I make this affidavit in support of an application for a Criminal Complaint
charging JOSEPH C. BELLA with the following violations: Title 21, United States Code,
Section 841(a)(1) (possession with intent to distribute cocaine): Title 21, United States Code,
Section 856(a)(1) (maintaining a premises for use, distribution, or manufacture of controlled
substances); Title 18, United States Code, Section 922(g)(3) (possession of a firearm by an
unlawful user of controlled substances); Title 18, United States Code, Section 922(g)(1) (felon
in possession of a firearm); and Title 18, United States Code, Section 924(c)(1)(A)(i)

(possession of a firearm in furtherance of drug trafficking crimes).

4, This affidavit contains information based on my own personal knowledge as
well as information provided by other law enforcement agents and local law enforcement
members. As it is my purpose to obtain a criminal complaint for which only probable cause

is required, I have not included every fact learned during the investigation.
Case 1:20-mj-O5086-MJR Document1 Filed 04/23/20 Page 5 of9
wy
bt lay age Cy ))
a: On April 22, 2020, your affiant appeared before this cour{ and applied for a

search warrant authorizing the search of 224 Summer Street, Buffalo, New York. This court

authorized the warrant (See Case: 20-M-5085-02).

6. On April 23, 2020, agents and officers from HSI, U.S. Border Patrol, U.S.
Customs and Border Protection, and the Buffalo Police Department executed the search
warrant at 224 Main Street, Buffalo, New York. At that time, JOSEPH BELLA was present

at the residence.

fs Your affiant briefly spoke to BELLA in the dining room of the residence after
a tactical team completed the initial search of the residence. BELLA asked what types of
items agents were searching for. Your affiant stated agents were searching for drugs,
documents and other items of evidence. BELLA stated there was a package of gummies in

his kitchen. Your affiant asked if they were THC! gummies, and BELLA stated that they

were.

8. While your affiant was sitting at the dining room table with BELLA, a U'S.
Border Patrol Agent and K-9 performed a K-9 sniff of the residence. The K-9 alerted and

indicated? to small metal lock box in the bedroom of the residence. The box was locked. SA

 

' Tetrahydrocannabinol (THC) is a Schedule I controlled substance.

* Indicating the presence of controlled substances within the box.

* Search warrant 20-5085-02 authorized the search of the entire property located at 224
Summer Street. The property consisted of a main house and carriage house. The main house
was divided into three apartments. Two apartments were located on the first floor and were
found to be empty. Agents encountered BELLA in the upstairs apartment up on entry. There
was only one bedroom in the apartment and BELLA appeared to live by himself in the
apartment.
Case 1:20-mj-O5086-MJR Document1 Filed 04/23/20 Page 6 of 9

Marilyn Halliday asked BELLA ifhe had a way to open the box. BELLA initially responded
that the box was not his, but then added the key to open the box might be on top of the

fireplace.

9. SA Halliday located the key on top of the fireplace and used it to open the lock
box. The box contained plastic bag of white powder weighing approximately 63.2 grams,
additional plastic bags, and a digital scale. SA Jack Waugaman tested the white powder. The

powder tested positive for the presence of cocaine, a Schedule II controlled substance.

10. Agents discovered a shotgun in a wardrobe in the same bedroom where the
cocaine was found. According to the manufacturer's markings on the shotgun it is a Topper
Model 88, 12-gauge shotgun manufactured by Harrington & Richardson, Inc., Gardner,

Massachusetts, with serial number AU519161,

ll. Immediately adjacent to the shotgun, in the same wardrobe, and on the same
shelf as the shotgun, agents discovered numerous Remington 12-gauge shotgun shells,

numerous Blazer Brass 9mm rounds, and numerous Tul Ammo’ .223 Remington rounds.

12. The firearm and ammunition were in close proximity to the cocaine. The
amount of cocaine, and its proximity to a firearm and ammunition, which are tools of the

drug trafficking trade, coupled with the recovery of a scale and plastic baggies which are

 

* According to the markings on the exterior of the box this ammunition was manufactured
in Russia.
Case 1:20-mj-O5086-MJR Document 1 Filed 04/23/20 Page 7 of 9

typically used to package drugs for distribution, indicate the cocaine was possessed with intent

to distribute.

13. On April 23, 2020, I spoke to ATF SA William Farnham?’ by telephone, and

described the shotgun and ammunition. Based on my verbal description, SA Farnham

provided a preliminary opinion that the shotgun and the ammunition all traveled in interstate

commerce between the places where they were manufactured and 224 Summer Street,

Buffalo, New York.

14. Agents located numerous additional items of drug evidence in JOSEPH

BELLA’s residence as listed below.

a,

THC gummies, lollipops, and other THC edibles;

Marijuana’ cigarettes and loose marijuana;

THC vape cartridges;

Suspected Psilocybin’ mushrooms;

An additional bag containing cocaine in the tank of the toilet adjacent the
master bedroom;

A small quantity op MDMA:

Various pills; and

THC resin.

 

SA Famham is an Interstate Nexus Expert.

6 Marijuana is a Schedule I controlled substance.
? Psilocybin is a Schedule I controlled substance.
> MDMA is a Schedule I controlled substance.
Case 1:20-mj-O5086-MJR Document1 Filed 04/23/20 Page 8 of 9

15.  Lreviewed JOSEPH BELLA’s criminal history and noted the Lake County
Sheriff's Office arrested BELLA on August 19, 2009. BELLA was charged with two 3"
degree felonies related to cocaine possession and destruction of evidence. On April 11, 2011,
in the Circuit Court of the Fifth Judicial Circuit in and for Lake County, Florida Felony
Division, BELLA was sentenced for these crimes, which are felonies punishable by
imprisonment for a term exceeding one year. BELLA was sentenced to | year, six months of

probation. BELLA is therefore a convicted felon.

16. Information received from HSI sources during this mvestigation imdicates
JOSEPH BELLA has been involved in the distribution of controlled substances for at least
four years, and that some of the distribution occurred within 224 Summer Street, Buffalo,

New York.

CONCLUSION

WHEREFORE, based on the foregoing, | respectfully submit probable cause exists:
that JOSEPH BELLA possessed firearms in furtherance of drug trafficking, in violation of
Title 18, United States Code, Section 924(c)(1)(A)(G); possessed a firearm while using
controlled substances in violation of Title 18, United States Code, Section 922(g)(3);
possessed a firearm after being convicted of a felony in violation of Title 18, United States
Code, Section 922(g)(1); possessed with intent to distribute, and distributed, cocaine, in
violation of Title 21, United States Code, Section 841(a)(1); and, that JOSEPH BELLA

maintained a drug-involved premises, that is, 224 Summer Street, Buffalo, New York, for the
Case 1:20-mj-O5086-MJR Document 1 Filed 04/23/20 Page 9 of 9

use, distribution, or manufacture of controlled substances, in violation of Title 21, United

 

States Code, Section 856(a)(1). ;
x ‘f enema
Pe ) if -. >
Cc — Z / ¢ 5
CURTIS E. RYAN
Special Agent

Homeland Security Investigations

Subscribed and sworn to before me telephonically

at
this 23” day of April, 2020.

Ontitut 4 ; (Le
HONORABLE MICHAEL J. ROEMER
United States Magistrate Judge
